DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JP 11-0026176), in view of Itakuira (US 2006/0186901).


In regards to claim 1, Yoshiaki discloses a moisture detector comprising: (abstract, ‘dewing sensor’; 3, 12, 10 fig(s) 1-2, ‘dew detecting film’, ‘flexible substrate’, ‘chasis’)

          a sensor chip including a humidity detector and a heater, the humidity detector having a detection surface on which to measure humidity, 10and the heater heating the detection surface; and (1-2, 2a, 2b, 3, 4b, 6-7 fig. 1B, ‘substrate’, ‘surface electrodes’, ‘dew detecting film’, ‘comb-teeth counter electrodes’, ‘through-hole’, ‘conductive part’; 4a’, 4a, 4’, 7 fig. 1C, ‘heat transfer potions’; pg. 12 1st paragraph’; pg 10 para 0017; pg. 12 para 0020;101, 103-109 fig. 3C-D, ‘insulating substrate’, ‘detection film’, ‘flexible substrate’)

          Yoshiaki does not teach:

          a moisture determining unit configured to, after causing the heater to start heating, determine whether moisture is present on the detection surface based on a difference in changes in the humidity 15measured by the humidity detector.  

          Itakura teaches:

          a moisture determining unit configured to, after causing the heater to start heating, determine whether moisture is present on the detection surface based on a difference in changes in the humidity 15measured by the humidity detector.  (160 fig(s) 1B, 2A, 2B, 6-7; 300-500 fig. 3, ‘signal processor’, ‘controller’; ‘device 500’)

          It would have been obvious before the effective filing date of the invention to combine the ‘dewing sensor’ of Yoshiaki with the ‘device’ of Itakura in order to provide a low-expensive less bulkier humidity sensor.



          In regards to claim 11, Yoshiaki discloses an electronic device comprising: (abstract, ‘dewing sensor’; 3, 12, 10 fig(s) 1-2, ‘dew detecting film’, ‘flexible substrate’, ‘chasis’)

          the moisture detector according to claim 101; (abstract, ‘dewing sensor’; 3, 12, 10 fig. 1, ‘dew detecting film’, ‘flexible substrate’, ‘chasis’)

          a moisture remover; (1-2, 2a, 2b, 3, 4b, 6-7 fig. 1B, ‘substrate’, ‘surface electrodes’, ‘dew detecting film’, ‘comb-teeth counter electrodes’, ‘through-hole’, ‘conductive part’; 4a’, 4a, 4’, 7 fig. 1C, ‘heat transfer potions’; pg. 12 1st paragraph’; pg 10 para 0017; pg. 12 para 0020;101, 103-109 fig. 3C-D, ‘insulating substrate’, ‘detection film’, ‘flexible substrate’)

          Itakura discloses:




          a driver configured to drive the moisture 15remover; and (P1, P2, 313, , 300 400 fig. 3; para(s) 0050-0052)

          a controller configured to control the moisture determining unit and the driver, (400 fig. 3, ‘controller’; para 0045)

          wherein the controller drives the moisture remover by controlling the driver in accordance with 20a determination result obtained from the moisture determining unit, and removes the moisture present in the sensor accommodating compartment.  (201, 400 fig. 3, ‘heater electrode’, ‘controller’; para(s) 0045-0061, 2nd embodiment para(s) 0062-0067’; 3rd embodiment 0068-0083; fig. 6; para(s) 0076-0078)


          In regards to claim 12, Yoshiaki discloses a log output system comprising: ( abstract, ‘dew sensor detecting humidity’)

          Itakura teaches:

          a sensor chip including a humidity detector, a temperature detector, and a heater, the 30humidity detector having a detection surface on which to measure humidity, the temperature detector measuring a temperature, and the heater heating the detection surface;  (1-2, 2a, 2b, 3, 4b, 6-7 fig. 1B, ‘substrate’, ‘surface electrodes’, ‘dew detecting film’, ‘comb-teeth counter electrodes’, ‘through-hole’, ‘conductive part’; 4a’, 4a, 4’, 7 fig. 1C, ‘heat transfer potions’; pg. 12 1st paragraph’; pg 10 para 0017; pg. 12 para 0020;101, 103-109 fig. 3C-D, ‘insulating substrate’, ‘detection film’, ‘flexible substrate’)
-75- 

          a moisture determining unit configured to, after causing the heater to start heating, make a determination as to whether moisture is present on the detection surface based on a difference in 5changes in the humidity measured by the humidity detector; and (160 fig(s) 1B, 2A, 2B, 6-7; 300-500 fig. 3, ‘signal processor’, ‘controller’; ‘device 500’’ para(s) 0035-0061’)



          a data communication unit configured to output a result of the determination, the humidity, and the temperature.  (Claim 15; 201, 300-400 fig. 3, ‘heater electrode’ ‘controller’, ‘signal processor’; para(s) 0035-0061’)


          In regards to claim 13, Yoshiaki discloses a moisture detection method using a 15sensor chip including a humidity detector and a heater, the humidity detector having a detection surface on which to measure humidity, and the heater heating the detection surface, the method comprising, (abstract, ‘dewing sensor’; 3, 12, 10 fig(s) 1-2, ‘dew detecting film’, ‘flexible substrate’, ‘chassis’; para(s) 0014-0017, 0020; fig(s) 1B-C)


          causing the heater to start heating, and  20subsequently determining whether moisture is present on the detection surface based on a difference in changes in the humidity measured by the humidity detector. (abstract, ‘dewing sensor’; 3, 12, 10 fig(s) 1-2, ‘dew detecting film’, ‘flexible substrate’, ‘chassis’; para(s) 0014-0017, 0020; fig(s) 1B-C)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JP 11-0026176), in view of Itakuira (US 2006/0186901), in further view of, Oda (US 7,640,798).

         In regards to claim 8, Yoshiaki discloses a moisture detector according to claim 1,  (see claim 1)

           Yoshiaki and Itakuira do not disclose:

           wherein the sensor chip includes a temperature detector configured to measure a 10temperature, and 

         the moisture determining unit decides, based on the temperature, whether presence or absence of condensation is to be determined or presence or absence of frost is to be determined.  

          Oda discloses:

           wherein the sensor chip includes a temperature detector configured to measure a 10temperature, and (110, 130, 170 fig. 1, ‘substrate’, ‘humidity sensor’, ‘wire’)

         the moisture determining unit decides, based on the temperature, whether presence or absence of condensation is to be determined or presence or absence of frost is to be determined.  (110, 130, 170 fig. 1, ‘substrate’, ‘humidity sensor’, ‘wire’; col(s) 1-5)

          It would have been obvious before the effective filing date of the invention to combine the ‘dewing sensor’ of Yoshiaki, the ‘device’ of Itakura with the ‘semiconductor device’ of Oda in order to provide a low-expensive less bulkier humidity sensor.




          In regards to claim 9, Yoshiaki discloses a moisture detector according to 20claim 1, (see claim rejection 1) 

          Itakura discloses wherein the sensor chip includes a semiconductor substrate, the heater is formed by an impurity diffusion layer formed in the semiconductor substrate, and  (1-2, 2a, 2b, 3, 4b, 6-7 fig. 1B, ‘substrate’, ‘surface electrodes’, ‘dew detecting film’, ‘comb-teeth counter electrodes’, ‘through-hole’, ‘conductive part’; 4a’, 4a, 4’, 7 fig. 1C, ‘heat transfer potions’; pg. 12 1st paragraph’; pg 10 para 0017; pg. 12 para 0020;101, 103-109 fig. 3C-D, ‘insulating substrate’, ‘detection film’, ‘flexible substrate’)
-75- 


          25the humidity detector is configured by a lower electrode that is formed on the heater via an insulating film, a humidity sensing film that covers the lower electrode, and an upper electrode that is formed on the humidity sensing film.  and  (1-2, 2a, 2b, 3, 4b, 6-7 fig. 1B, ‘substrate’, ‘surface electrodes’, ‘dew detecting film’, ‘comb-teeth counter electrodes’, ‘through-hole’, ‘conductive part’; 4a’, 4a, 4’, 7 fig. 1C, ‘heat transfer potions’; pg. 12 1st paragraph’; pg 10 para 0017; pg. 12 para 0020;101, 103-109 fig. 3C-D, ‘insulating substrate’, ‘detection film’, ‘flexible substrate’)



          In regards to claim 10, Yoshiaki discloses a moisture detector according to claim 9, (see claim rejection 9) 

          Itakura discloses wherein the impurity diffusion layer has a one-dimensional grating pattern.  (1-2, 2a, 2b, 3, 4b, 6-7 fig. 1B, ‘substrate’, ‘surface electrodes’, ‘dew detecting film’, ‘comb-teeth counter electrodes’, ‘through-hole’, ‘conductive part’; 4a’, 4a, 4’, 7 fig. 1C, ‘heat transfer potions’; pg. 12 1st paragraph’; pg 10 para 0017; pg. 12 para 0020;101, 103-109 fig. 3C-D, ‘insulating substrate’, ‘detection film’, ‘flexible substrate’)
-75- 

Allowable Subject Matter

Claim(s) 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852